     8:18-cv-00320-RFR Doc # 37 Filed: 08/13/21 Page 1 of 1 - Page ID # 681




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JEFFREY M. GOEKEN,

                     Plaintiff,                                  8:18CV320

       v.
                                                                JUDGMENT
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

                     Defendant.


       Pursuant to the Order entered today (Filing No. 36), judgment is entered in favor of
plaintiff Jeffrey M. Goeken and against defendant Kilolo Kijakazi, Acting Commissioner
of Social Security, in the amount of $1,000 in attorney fees and $400 in costs.

       Dated this 13th day of August 2021.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 Chief United States District Judge
